DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (hereinafter “Hirano”) (U.S. Pub. No. 2015/0093625A1, cited by Applicant) in view of Kritzer (U.S. Pub. No. 2008/0182167A1, cited by Applicant) and Ito et al. (hereinafter “Ito”) (CN 101523639 A).
Regarding claims 1 and 5, Hirano teaches a method of manufacturing a separator in which a non-woven fabric is formed as a first layer 21 (nonwoven fabric; without using a binder), and subsequently, an aqueous dispersion liquid is applied onto a surface of the first layer 21, the aqueous dispersion including cellulose fibers 25 dispersed in an aqueous solvent.  The aqueous dispersion liquid is then dried to form a second layer 22 (see paragraphs 30 and 57). 
Thermoplastic fibers 24 of the first layer 21 may have an average fiber length of 5 mm or more (short fibers) (see paragraph 36).  
The second layer 22 may further contain organic fibers and the like other than the cellulose fibers 25 as long as the cellulose fibers are contained in an amount of 80% by mass or more.  The organic fibers and the cellulose fibers 35 may be mixed (see paragraph 41).  Alternatively, the second layer 22 may contain two types of cellulose fibers 25 having different fiber diameters (see paragraph 44).  The cellulose fibers may have a length of 50 microns or less (short fibers) (see paragraph 44).
The cellulose fibers 25 include natural cellulose fibers such as softwood pulp, hardwood pulp, esparto pulp, abaca pulp, sisal pulp, and cotton pulp (pulp-like fibers) (see paragraph 42).  
The separator includes a mixed portion 23 in which the thermoplastic fibers 24 of first layer and the cellulose fibers 25 of the second layer 22 are mixed (see paragraph 54).  In the case where the second layer 22 further includes organic fibers mixed with the cellulose fibers 25, one of ordinary skill in the art would expect the organic fibers to included in the mixed portion 23.
Hirano teaches a maximum and average pore size of the second layer 22, but is silent as to a maximum and average pore size of the entire separator.
Kritzer teaches that a layered fibrous battery separator should have a maximum pore size of 4 μm.  The selection of the pore size within this range ensures that no branchings of the separator occur. The branchings are dendrite structures, which form and result in short circuits. By selecting the maximum pore size from the range mentioned above, the formation of branchings is effectively prevented (see paragraphs 7 and 26).  It is understood that the mean pore size must be greater than 0 and less than the maximum pore size, and thus, given a maximum pore size of 4 μm, the difference between the maximum pore size and the mean pore size must be less than 4 μm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the separator of Hirano having the maximum pore size as taught by Kritzer in order to prevent short circuits.
Hirano is silent as to sucking and removing the dispersion medium from the other main surface side of the nonwoven fabric.
Ito teaches a process of applying a fiber slurry onto a fiber sheet in which suction is applied from the opposite side of the fiber sheet in order to cause the fibers of the slurry to penetrate deep into the fiber sheet (see paragraph 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the suction technique of Ito the process of Hirano in order to strengthen the interface between the first and second layers.
Regarding claim 2, Hirano teaches an exemplary dispersion liquid prepared using a mixture of 70 parts by mass of first cellulose fibers and 30 parts by mass of second cellulose fibers (see paragraph 60).
Regarding claim 4, Hirano teaches that heat-resistant fine particles may be formed in the separator (see paragraph 28).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano, Kritzer and Ito as applied to claims 1, 2, 4 and 5 above, and further in view of Hashimoto et al. (hereinafter “Hashimoto”) (U.S. Pub. No. 2012/0003525A1, cited by Applicant).
Regarding claim 3, Hirano teaches organic fibers but is silent as to aramid resin pulp-like fibers.
Hashimoto teaches a separator that is formed by superimposing two or more fiber layers, wherein an exemplary separator is prepared from a dispersion A including polyethylene terephthalate fibers having a fiber diameter of 2.5 μm and a fiber length of 6 mm and a dispersion B including a mixture of aromatic polyamide (aramid resin) fibrillated to a fiber diameter of 0.2 μm and a fiber length of 0.6 mm (pulp-like fiber), and a cellulose fibrillated to a fiber diameter of 0.5 μm and a fiber length of 1 mm (short fiber) (see paragraph 70).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized aromatic polyamide fibers as taught by Hashimoto as the organic fibers of Hirano because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727